Exhibit 10.23

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated December 14, 2012,
is made by and among Empeiria Acquisition Corp., a Delaware corporation (the
“Company”), and the undersigned parties listed as Holders on the signature pages
hereto (each, a “Holder” and collectively, the “Holders”).

RECITALS

WHEREAS, the Company, Integrated Drilling Equipment Company Holdings Inc. (“IDE
Holdings”) and Integrated Drilling Equipment, LLC (“IDE”, and together with IDE
Holdings, the “Borrowers”), as borrowers, and Elm Park Credit Opportunities
Fund, L.P., a Delaware limited partnership (“Elm Park U.S.”), and Elm Park
Credit Opportunities Fund, L.P., an Ontario limited partnership (“Elm Park
Canada”, and together with Elm Park U.S., the “Lenders”), as lenders, have
entered into that certain Term Loan and Security Agreement (the “Credit
Agreement”), dated as of December 14, 2012, subject to which, on the Closing
Date each Lender agrees severally to lend (collectively, the “Loan”) to
Borrowers in an aggregate of $20,000,000;

WHEREAS, in connection with the transactions contemplated by the Credit
Agreement, the Company and the Lenders entered into that certain Common Stock
Warrant Agreement, dated December 14, 2012 (the “Warrant Agreement”) pursuant to
which each Holder will receive warrants (the “Warrants”) to purchase the number
of shares of common stock set forth in the Warrant Agreement of the Company, par
value $0.0001 (the “Common Stock”) as consideration (the “Warrant Shares”); and

WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Company shall grant the Holders certain registration
rights with respect to the Warrant Shares, as set forth in this Agreement.

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

The terms defined in this Article I shall, for all purposes of this Agreement,
have the respective meanings set forth below:

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or principal financial officer of the Company, after consultation with
counsel to the Company, (a) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any Prospectus and any preliminary Prospectus, in the light of the
circumstances under which they were made) not misleading, (b) would not be
required to be made at such time if the Registration Statement were not being
filed, and (c) the Company has a bona fide business purpose for not making such
information public.

“Agreement” shall have the meaning given in the Preamble.

“Board” shall mean the Board of Directors of the Company.



--------------------------------------------------------------------------------

“Closing Date” shall mean the date on which the transactions contemplated by the
Credit Agreement actually close.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall have the meaning given in the Recitals hereto.

“Company” shall have the meaning given in the Preamble.

“Demand Registration” shall have the meaning given in Section 2.1(a).

“Exchange Act” shall mean the Securities Exchange Act of 1934.

“Holders” shall have the meaning given in the Preamble.

“Maximum Number of Securities” shall have the meaning given in Section 2.1(d).

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement,
preliminary Prospectus or Prospectus, or any amendment thereto or supplement
thereof, or necessary to make the statements in a Registration Statement or
Prospectus not misleading.

“Piggy-back Registration” shall have the meaning given in Section 2.2.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

“Registrable Security” shall mean (a) the Warrant Shares, and (b) any other
equity security of the Company issued or issuable with respect to any such
Warrant Shares by way of a stock dividend or stock split or in connection with a
combination of stock, acquisition, recapitalization, consolidation,
reorganization, stock exchange, stock reconstruction and amalgamation or
contractual control arrangement with, purchasing all or substantially all of the
assets of, or engagement in any other similar transaction; provided, however,
that, any such security shall cease to be Registrable Securities when: (i) a
Registration Statement with respect to the sale of such security shall have
become effective under the Securities Act; (ii) such security shall have been
otherwise transferred, new certificates for such security not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such security shall not require registration
under the Securities Act; (iii) such security shall have ceased to be
outstanding; (iv) such security shall have been sold to, or through, a broker,
dealer or underwriter in a public distribution or other public securities
transaction or (v) such security is freely tradable pursuant to Rule 144
promulgated under the Securities Act.

“Registration” shall mean a registration effected by preparing and filing a
Registration Statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such Registration Statement becoming effective.

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following: (a) all registration and filing
fees (including fees with respect to filings required to be made with the
Financial Industry Regulatory Authority and any securities exchange on which the
Common Stock are then listed); (b) fees and expenses of compliance with
securities or blue sky laws (including reasonable fees and disbursements of
counsel for the Underwriters in connection with

 

2



--------------------------------------------------------------------------------

blue sky qualifications of Registrable Securities); (c) printing, messenger,
telephone and delivery expenses; (d) reasonable fees and disbursements of
counsel for the Company; (e) reasonable fees and disbursements of all
independent registered public accountants of the Company incurred specifically
in connection with such Registration; and (f) reasonable fees and expenses of
one legal counsel selected by the Holders initiating a Demand Registration to be
registered for offer and sale in the applicable Registration.

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

“Securities Act” shall mean the Securities Act of 1933.

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

“Warrant Agreement” shall have the meaning given in the Preamble.

“Warrant Shares” shall have the meaning given in the Preamble.

ARTICLE II

REGISTRATIONS

2.1 Demand Registration.

(a) Request for Registration. Subject to the provisions of Section 2.1(d) and
Section 2.4 hereof, on or after the Closing Date, the Holders may make a written
demand for Registration of the then outstanding number of Registrable
Securities, which written demand shall describe the amount of Warrant Shares
(the “Total Registration Amount”) to be included in such Registration and the
intended method(s) of distribution thereof (such written demand a “Demand
Registration”); provided, however, that the Company shall not be required to
effect any Registration on Form S-1 until the first anniversary of the date of
this Agreement. Upon receipt by the Company of any such Demand Registration, the
Company shall file, as soon thereafter as practicable, but not more than 60 days
immediately after the Company’s receipt of such Demand Registration, a
Registration Statement and use its reasonable best efforts to effect the
Registration of all Registrable Securities requested by the Holders pursuant
such the Demand Registration. Unless the offering of Registrable Securities is
in the form of an Underwritten Offering and Maximum Number of Securities is less
than the Total Registration Amount (a “Cutback Scenario”), the Company shall not
be obligated to effect more than one Registration pursuant to a Demand
Registration under this Section 2.1(a) with respect to any or all Registrable
Securities. In the event of a Cutback Scenario, the Holders shall be entitled to
one additional Registration (the “Additional Registration”), provided that, if a
Cutback Scenario occurs in the Additional Registration, the Holders shall not be
entitled to an additional Registration.

(b) Effective Registration. Notwithstanding the provisions of Section 2.1(a)
above or any other part of this Agreement, a Registration pursuant to a Demand
Registration shall not count as a Registration unless and until the Registration
Statement filed with the Commission with respect to a

 

3



--------------------------------------------------------------------------------

Registration pursuant to a Demand Registration has been declared effective by
the Commission; provided, that if, after such Registration Statement has been
declared effective, an offering of Registrable Securities in a Registration
pursuant to a Demand Registration is subsequently interfered with by any stop
order or injunction of the Commission, federal or state court or any other
governmental agency the Registration Statement with respect to such Registration
shall be deemed not to have been declared effective, unless and until, such stop
order or injunction is removed, rescinded or otherwise terminated.

(c) Underwritten Offering. Subject to the provisions of Section 2.1(d) and
Section 2.4 hereof, if the Holders so advise the Company as part of their Demand
Registration that the offering of the Registrable Securities pursuant to such
Demand Registration shall be in the form of an Underwritten Offering, then the
right of the Holders to include their Registrable Securities in such
Registration shall be conditioned upon the Holders’ participation in such
Underwritten Offering and the inclusion of the Holders’ Registrable Securities
in such Underwritten Offering to the extent provided herein. The Holders
proposing to distribute their Registrable Securities through an Underwritten
Offering under this Section 2.1(c) shall enter into an underwriting agreement in
customary form with the Underwriter(s) selected for such Underwritten Offering
by the Holders initiating the Demand Registration.

(d) Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Registration pursuant to a Demand Registration,
in good faith, advises the Company and the Holders in writing that the dollar
amount or number of Registrable Securities that the Holders desire to sell,
taken together with all other shares of Common Stock or other equity securities
that the Company desires to sell and the shares of Common Stock, if any, as to
which a Registration has been requested pursuant to separate written contractual
piggy-back registration rights held by any other stockholders who desire to
sell, exceeds the maximum dollar amount or maximum number of equity securities
that can be sold in the Underwritten Offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
such securities, as applicable, the “Maximum Number of Securities”), then the
Company shall include in such Underwritten Offering, as follows: (i) first, the
Registrable Securities of the Holders (pro rata based on the respective number
of Registrable Securities that each Holder has requested be included in such
Underwritten Registration and the aggregate number of Registrable Securities
that the Holders have collectively requested be included in such Underwritten
Registration (such proportion is referred to herein as “Pro Rata”)) that can be
sold without exceeding the Maximum Number of Securities; (ii) second, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clause (i), the shares of Common Stock or other equity securities that
the Company desires to sell, which can be sold without exceeding the Maximum
Number of Securities, Pro Rata, that can be sold without exceeding the Maximum
Number of Securities; and (iii) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i) and (ii), the
shares of Common Stock or other equity securities of other persons or entities
that the Company is obligated to register in a Registration pursuant to separate
written contractual arrangements with such persons and that can be sold without
exceeding the Maximum Number of Securities.

(e) Demand Registration Withdrawal. The Holders shall have the right to withdraw
from a Registration pursuant to such Demand Registration for any or no reason
whatsoever upon written notification to the Company and the Underwriter or
Underwriters (if any) of their intention to withdraw from such Registration
prior to the effectiveness of the Registration Statement filed with the
Commission with respect to the Registration of their Registrable Securities
pursuant to such Demand Registration. Notwithstanding anything to the contrary
in this Agreement, the Company shall not be responsible for the Registration
Expenses incurred by any Holder in connection with any Registration pursuant to
a Demand Registration that is withdrawn under this Section 2.1(e).

 

4



--------------------------------------------------------------------------------

2.2 Piggy-back Registration.

(a) Piggy-back Rights. If, at any time on or after the Closing Date, the Company
proposes to file a Registration Statement under the Securities Act with respect
to an offering of equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into equity securities, for its
own account or for the account of stockholders of the Company (or by the Company
and by the stockholders of the Company including, without limitation, pursuant
to Section 2.1 hereof), other than a Registration Statement (i) filed in
connection with any employee stock option or other benefit plan, (ii) for an
exchange offer or offering of securities solely to the Company’s existing
stockholders, (iii) for an offering of debt that is convertible into equity
securities of the Company, or (iv) for a dividend reinvestment plan, then the
Company shall give written notice of such proposed filing to all of the Holders
of Registrable Securities as soon as practicable but not less than ten days
before the anticipated filing date of such Registration Statement, which notice
shall (A) describe the amount and type of securities to be included in such
offering, the intended method(s) of distribution, and the name of the proposed
managing Underwriter or Underwriters, if any, in such offering, and (B) offer to
all of the Holders of Registrable Securities the opportunity to register the
sale of such number of Registrable Securities as such Holders may request in
writing within five days after receipt of such written notice (such Registration
a “Piggy-back Registration”). The Company shall, in good faith, cause such
Registrable Securities to be included in such Piggy-back Registration and shall
use reasonable best efforts to cause the managing Underwriter or Underwriters of
a proposed Underwritten Offering to permit the Registrable Securities requested
by the Holders pursuant to this Section 2.2(a) to be included in a Piggy-back
Registration on the same terms and conditions as any similar securities of the
Company included in such Registration and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All such Holders proposing to distribute
their Registrable Securities through an Underwritten Offering under this
Section 2.2(a) shall enter into an underwriting agreement in customary form with
the Underwriter(s) selected for such Underwritten Offering by the Company.

(b) Reduction of Piggy-back Registration. If the managing Underwriter or
Underwriters in an Underwritten Registration that is to be a Piggy-back
Registration, in good faith, advises the Company and the Holders of Registrable
Securities participating in the Piggy-back Registration in writing that the
dollar amount or number of the shares of Common Stock that the Company desires
to sell, taken together with (i) the shares of Common Stock, if any, as to which
Registration has been demanded pursuant to separate written contractual
arrangements with persons or entities other than the Holders of Registrable
Securities hereunder, (ii) the Registrable Securities as to which registration
has been requested pursuant Section 2.2 hereof, and (iii) the shares of Common
Stock, if any, as to which Registration has been requested pursuant to separate
written contractual piggy-back registration rights of other stockholders of the
Company, exceeds the Maximum Number of Securities, then:

(i) If the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (i) first, the shares of Common Stock or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; (ii) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (i), the shares of Common Stock, if any, as to which Registration has
been requested pursuant to written contractual piggy-back registration rights of
other stockholders of the Company, which can be sold without exceeding the
Maximum Number of Securities; and (iii) third, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (i) and
(ii), the Registrable Securities of Holders exercising their rights to register
their Registrable Securities pursuant to Section 2.2(a) hereof as to which
registration has been requested pursuant to the applicable written contractual
piggy-back registration rights of such security holders, Pro Rata, which can be
sold without exceeding the Maximum Number of Securities; or

 

5



--------------------------------------------------------------------------------

(ii) If the Registration is pursuant to a request by persons or entities other
than the Holders of Registrable Securities, then the Company shall include in
any such Registration (i) first, the shares of Common Stock or other equity
securities, if any, of such requesting persons or entities, which can be sold
without exceeding the Maximum Number of Securities; (ii) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (i), the shares of Common Stock or other equity securities for the
account of other persons or entities that the Company is obligated to register
pursuant to separate written contractual arrangements with such persons or
entities, which can be sold without exceeding the Maximum Number of Securities;
(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (i) and (ii), the Registrable Securities of
Holders exercising their rights to register their Registrable Securities
pursuant to Section 2.2(a), Pro Rata, based on the number of Registrable
Securities that each Holder has requested be included in such Underwritten
Registration and the aggregate number of Registrable Securities that the Holders
have requested to be included in such Underwritten Registration, which can be
sold without exceeding the Maximum Number of Securities; and (iv) fourth, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (i), (ii) and (iii), the shares of Common Stock or other
equity securities that the Company desires to sell which can be sold without
exceeding the Maximum Number of Securities.

(c) Piggy-back Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggy-back Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggy-back Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggy-back Registration. The
Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggy-back Registration at any time prior to the effectiveness
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, the Company shall not be responsible for the Registration Expenses
incurred by any Holder in connection with the Piggy-back Registration prior to
such Holder’s withdrawal under this Section 2.2(c).

(d) Unlimited Piggy-back Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.2 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.1
hereof.

2.3 Restrictions on Registration Rights. The Company may defer registration so
long as any of the following circumstances exist: (i) if the Company receives a
Demand Registration pursuant to Section 2.1(a) during the period starting on the
date that is 60 days prior to the Company’s good faith estimate of the date of
the filing of, and ending on the date that is 120 days after the effective date
of, a Company initiated Registration and, after receipt of such Demand
Registration, the Company continues to actively employ, in good faith,
reasonable best efforts to cause the applicable Registration Statement to become
effective; (ii) the Holders have requested an Underwritten Registration and the
Company and the Holders are unable to obtain the commitment of underwriters to
firmly underwrite the offer; or (iii) in the good faith judgment of the Board
such Registration would be detrimental to the Company and the Board concludes as
a result that it is essential to defer the filing of such Registration Statement
at such time.

 

6



--------------------------------------------------------------------------------

ARTICLE III

COMPANY PROCEDURES

3.1 General Procedures. If at any time on or after the Closing Date the Company
is required to effect the Registration of Registrable Securities, the Company
shall use its reasonable best efforts to effect such Registration to permit the
sale of such Registrable Securities in accordance with the intended plan of
distribution thereof, and pursuant thereto the Company shall:

(a) prepare and file with the Commission as soon as reasonably practicable a
Registration Statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such Registration Statement to become effective
and remain effective until all Registrable Securities covered by such
Registration Statement have been sold;

(b) prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by the Holders or any Underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus;

(c) prior to filing a Registration Statement or prospectus, or any amendment or
supplement thereto, furnish without charge to the Holders of Registrable
Securities included in such Registration copies of such Registration Statement
as proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the Prospectus included in such Registration
Statement (including each preliminary Prospectus), and such other documents as
the Underwriters and the Holders of Registrable Securities included in such
Registration may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such Holders;

(d) prior to any public offering of Registrable Securities, use its reasonable
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;

(e) cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

(f) provide a transfer agent and registrar for all such Registrable Securities
no later than the effective date of such Registration Statement;

 

7



--------------------------------------------------------------------------------

(g) advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;

(h) notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

(i) obtain a “cold comfort” letter from the Company’s independent registered
public accountants in the event of an Underwritten Registration, in customary
form and covering such matters of the type customarily covered by “cold comfort”
letters as the managing Underwriter may reasonably request, and reasonably
satisfactory to the participating Holders;

(j) if the Registration involves the Registration of Registrable Securities
involving gross proceeds in excess of $50,000,000, use its reasonable best
efforts to make available senior executives of the Company to participate in
customary “road show” presentations that may be reasonably requested by the
Underwriter in any Underwritten Offering; and

(k) otherwise, in good faith, cooperate reasonably with, and take such customary
actions as may reasonably be requested by the Holders, in connection with such
Registration.

3.2 Registration Expenses. Except as otherwise provided herein, the Registration
Expenses of all Registrations shall be borne by the Company. It is acknowledged
by the Holders that the Holders shall bear all incremental selling expenses
relating to the sale of Registrable Securities, such as Underwriters’
commissions and discounts, brokerage fees, Underwriter marketing costs and,
other than as set forth in the definition of “Registration Expenses,” all
reasonable fees and expenses of any legal counsel representing the Holders.

3.3 Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(a) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (b) completes and executes
all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until it has received copies of a supplemented or amended Prospectus
correcting the Misstatement (it being understood that the Company hereby
covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to the Holders, delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement for a reasonable period of time (as
determined by the Company). In the event the Company exercises its rights under
the preceding sentence, the Holders agree to suspend, immediately upon their
receipt of the notice referred to above, their use of the Prospectus relating to
any Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the Holders of the expiration
of any period during which it exercised its rights under this Section 3.4.

 

8



--------------------------------------------------------------------------------

3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be reporting under the
Exchange Act, covenants to file timely (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to Sections 13(a) or 15(d) of the
Exchange Act and to promptly furnish the Holders with true and complete copies
of all such filings (except that the Company shall not be obligated to deliver
to Holder any documents filed publicly with the Commission). The Company further
covenants that it shall take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable such Holder to
sell shares of Common Stock held by such Holder without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act, including providing any officers’
certificates or legal opinions that are consistent with market practice. Upon
the request of any Holder, the Company shall deliver to such Holder a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION

4.1 Indemnification.

(a) The Company shall indemnify, to the extent permitted by law, each Holder of
Registrable Securities, each such Holder’s officers and directors and each
person who controls each such Holder (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and expenses (including
reasonable attorneys’ fees) (collectively, “Losses”) caused by any untrue or
alleged untrue statement of material fact contained in any Registration
Statement, Prospectus or preliminary Prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as any such statement or omission is caused by or
contained in (i) any information furnished to the Company by such Holder for use
therein or (ii) any information furnished by such Holder pursuant to
Section 4.1(b).

(b) In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the Company and
its Affiliates, their respective directors, officers and agents and each person
who controls the Company (within the meaning of the Securities Act) against any
Losses resulting from any untrue statement of material fact contained in the
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading that
was contained in any information or affidavit so furnished by such Holder for
use therein; provided, however, that the obligation to indemnify shall be
several, not joint and several, among the Holders of Registrable Securities.

(c) Any person entitled to indemnification herein shall (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld, subject to the last sentence of this Section 4.1(c)). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of

 

9



--------------------------------------------------------------------------------

a claim shall not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim. Notwithstanding anything to
the contrary contained herein, no indemnifying party shall, without the consent
of the indemnified party, consent to the entry of any judgment or enter into any
settlement (w) that is not settled in all respects by the payment of money (and
such money is so paid by the indemnifying party pursuant to the terms of such
settlement), (x) that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect to such claim or litigation, (y) imposes an injunction
on any indemnified party, or (z) includes the finding of any criminal violation
by any indemnified party.

(d) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of, or
knowledge of, the indemnified party or any officer, director or controlling
person of such indemnified party and shall survive the transfer of securities
and termination of this Agreement. The Company and each Holder of Registrable
Securities participating in an offering also agrees to make such provisions as
are reasonably requested by any indemnified party for contribution to such party
in the event the Company’s or such Holder’s indemnification is unavailable for
any reason.

ARTICLE V

MISCELLANEOUS

5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (a) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (b) delivery in person or by courier service providing evidence of
delivery, or (c) transmission by hand delivery, electronic mail or facsimile.
Each notice or communication that is mailed, delivered, or transmitted in the
manner described above shall be deemed sufficiently given, served, sent, and
received, in the case of mailed notices, on the third business day following the
date on which it is mailed and, in the case of notices delivered by courier
service, hand delivery, electronic mail or facsimile, at such time as it is
delivered to the addressee (with the delivery receipt of the intended recipient
or the affidavit of messenger) or at such time as delivery is refused by the
addressee upon presentation. Any notice or communication under this Agreement
addressed to the Company should be sent to 142 W 57th St., 12th Fl., New York,
NY 10019, or by facsimile at: (646) 390-1004, and any notice or communication
addressed to a Holder should be sent to the address or facsimile number listed
below the Holder’s signature on the signature page. Any party may change its
address for notice at any time and from time to time by written notice to the
other parties hereto, and such change of address shall become effective 30 days
after delivery of such notice as provided in this Section 5.1.

5.2 Assignment; No Third Party Beneficiaries. This Agreement, and any and all
rights, duties and obligations hereunder, shall not be assigned, transferred,
delegated or sublicensed by any Holder without the prior written consent of the
Company and any attempt by any Holder without such permission to assign,
transfer, delegate or sublicense any rights, duties or obligations that arise
under this Agreement shall be void. This Agreement shall not confer any rights
or benefits on any persons that are not parties hereto.

5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

 

10



--------------------------------------------------------------------------------

5.4 Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS OF SUCH JURISDICTION.

5.5 Amendments and Modifications. Upon the written consent of the Company and
the Holders at the time in question, compliance with any of the provisions,
covenants and conditions set forth in this Agreement may be waived, or any of
such provisions, covenants or conditions may be amended or modified; provided,
however, that notwithstanding the foregoing, any amendment hereto or waiver
hereof that adversely affects one Holder, solely in its capacity as a holder of
the shares of capital stock of the Company, in a manner that is materially
different from the other Holders (in such capacity) shall require the consent of
the Holder so affected. No course of dealing between any Holder or the Company
and any other party hereto or any failure or delay on the part of a Holder or
the Company in exercising any rights or remedies under this Agreement shall
operate as a waiver of any rights or remedies of any Holder or the Company. No
single or partial exercise of any rights or remedies under this Agreement by a
party shall operate as a waiver or preclude the exercise of any other rights or
remedies hereunder or thereunder by such party.

5.6 Termination. This Agreement shall terminate and the registration rights
granted hereunder shall expire on the date that is the earlier of two years
after the date hereof and the first date upon which no Registrable Securities
exist; provided, that such termination and expiration shall not affect
registration rights exercised prior to such date.

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

COMPANY: EMPEIRIA ACQUISITION CORP. By:   /s/ Alan B. Menkes Name:   Alan B.
Menkes Title:   Authorized Officer

 

HOLDERS: ELM PARK CREDIT OPPORTUNITIES FUND, L.P., a Delaware limited
partnership By:   /s/ Charles Winograd Name:   Charles Winograd Title:  
Authorized Signatory

 

ELM PARK CREDIT OPPORTUNITIES FUND (CANADA), L.P., an Ontario limited
partnership By:   /s/ Charles Winograd Name:   Charles Winograd Title:  
Authorized Signatory

Signature Page to the Registration Rights Agreement